Citation Nr: 1122752	
Decision Date: 06/14/11    Archive Date: 06/28/11	

DOCKET NO.  09-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VARO in St. Petersburg, Florida, that denied entitlement to the benefit sought.


FINDING OF FACT

The Veteran's current neuropathy involving the right hand is more likely than not related to the reported cold injury he sustained while in service.


CONCLUSION OF LAW

The criteria for service connection for neuropathy of the right hand have been reasonably met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5013, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2010).

In light of the full grant of benefits with regard to the claim for service connection, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 510 (1991).  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  The Veteran gave testimony on his own behalf before a traveling Veterans Law Judge in St. Petersburg, Florida, in March 2011.  Also, he was accorded a cold injury protocol examination by VA in April 2009.

Pertinent Law and Regulations

Service connection will be granted for disability from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only when the condition noted during service (or within a presumptive period) is not, in fact, shown to be chronic, or when a diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (d).

Service connection may also be granted for a disability first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d, 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d, 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Evidentiary Standards

Competency is a legal concept used in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as established from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that a claimant has specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).


Factual Background and Analysis

The Board has reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir). 2000)  (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

A review of the service treatment records reveals that on one occasion in January 1961, the Veteran was evaluated for what was reported as a contusion of the right hand after working on a truck.  He was given hot soaks and was told to return as necessary.

Several weeks later, at the end of November 1961, at the time of separation examination, the Veteran stated that he was in good health.  He did not complain of any problems with his right hand.  Clinical evaluation at that time was entirely normal.

The initial claim for disability benefits was received in June 2008, a time many years following service discharge.

Submitted with the claim was a statement from a private physician dated that month.  It was to the effect that the Veteran was under his care.  The physician stated "the numbness in his right hand very definitely could be related to frostbite he suffered in the service."

The Veteran was accorded a cold injury protocol examination by VA in April 2009.  The claims file was reviewed by the examiner.  The Veteran stated that he was outside painting armored vehicles in the bitter cold some time in 1960.  He stated that he took his right glove off to paint.  He reported that he was a medic.  He claimed that at the time of the injury the bottom of his hand turned black and he experienced numbness in the hand.  He related that he went on sick call and was given medication to apply.  He stated the numbness had been intermittent ever since the time of the injury.  He related that he talked to doctors after service about the problem, but received no treatment.  Following examination, he was given a diagnosis of "right hand ulnar nerve and part median nerve sensory neuropathy."  The examiner stated that he could not offer an opinion as to a relationship between the neuropathy and the Veteran's reported cold exposure in service "because such knowledge is not available in the medical literature, and any opinion would be speculation."  The examiner went on to remark that there was no documentation of neuropathy involving the right hand in service or within one year following service discharge.  He noted the report of separation examination was without reference to complaints or findings indicative of the presence of any residuals of a cold injury.  He remarked that numbness from a cold injury "would more typically be in all the distal fingers of the exposed right hand or in a glove pattern."  (The Veteran has one side of the middle finger affected and the little finger and ring finger and a part of the right hand proximal to this area with numbness, it was noted).

In March 2011, the physician whose 2008 statement is referred to above, again stated the Veteran was under his medical care.  He opined that the "numbness, neuropathy, in his right hand is highly likely related to the cold injuries sustained in the military service." 

At the hearing in March 2011, the Veteran discussed the incident in which he was painting the armored personnel carrier in the bitter cold and experienced numbness and peeling of the skin.  He disagreed with the description of the injury as a contusion, and reiterated that his skin was peeling and he experienced some numbness in service.  (Transcript, page 5).  He indicated that he did not complain about problems with the hand at the time of separation examination because at that time he was not experiencing any symptoms.  

However, he added that about a year or so following his service discharge, problems with the right hand came back (transcript, page 10).  The Veteran also gave testimony that he had been seeing his family physician for the past 5 years or so for treatment and evaluation of his right hand difficulties (transcript, page 16).  That physician is the one whose statements are referred to elsewhere in this decision.  

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes through his senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of the lay evidence, but lay evidence does not lack credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)  (Lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim); Barr, 21 Vet. App. at 303 (cannot say not credible to uncorroborative statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).

A VA physician examined the Veteran in April 2009 and reported that he had reviewed the entire claims folder.  He remarked that while numbness from a cold injury would in his opinion be more typically be in all the distal fingers of an exposed right hand or in a glove pattern, he could not offer an opinion because knowledge regarding whether currently diagnosed right hand ulnar nerve and median nerve symptom neuropathy was related to service was not available in the medical literature, and any opinion would be speculative in nature.  However, the record also contains statements from the Veteran's family physician, an individual who has been treating him for several years.  That physician expressed an opinion in March 2011 that the neuropathy of the right hand was "highly likely related" to the cold injury the Veteran sustained in service.  

The Veteran, himself, has testified with regard to an incident in service when he was exposed to bitter cold weather while painting vehicles.  He states that he has had episodes of numbness on a periodic basis ever since then.  This is competent evidence of chronicity.  The Veteran is particularly credible in light of the fact that his training in service was as a medical specialist.  In view of the foregoing, the Board finds that the evidence is at least in relative equipoise.  In such a situation, the law affords the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107 (b).  Accordingly, the Board finds that the claim of service connection for residuals of a cold injury to the right hand should be granted.


ORDER

Service connection for residuals of a cold injury to the right hand is granted, subject to the laws and regulations governing the award of monetary benefits.  



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


